Betty C. Dickey, Chief Justice. Jay Abramson appeals from an Arkansas County Circuit Court order awarding appellee, Michelle Eldridge, $9,015 in attorney’s fees. We improvidently entertained this appeal because of the circumstances surrounding the companion case in Eldridge v. Abramson, Case No. 03-885, which had been certified to us by the Arkansas Court of Appeals. The appellant did not preserve the issue of attorney’s fees for appeal, and we affirm the trial court. On July 11, 2001, following a long series of domestic disputes, appellee Michelle Eldridge obtained a temporary order of protection from appellant Jay Abramson. Because of numerous procedural delays by the appellant, both the hearing set for July 25, 2001 as well as subsequent hearings were continued. At the final hearing on November 6, 2002, Eldridge presented a revised bill for attorney’s fees, which was accepted into evidence without objection. The appellant was given a week to respond, and failed to do so. The court, on December 16, entered a two-year order of protection and gave the appellee’s attorney an opportunity to submit authority that would allow attorney’s fees in a domestic-abuse case. Appellee’s attorney provided the requisite authority to the court by letter. The appellant never responded to the letter, nor did he file any motion objecting to either the award of attorney’s fees or the amount awarded. On December 30, 2002, the trial court entered an order awarding Eldridge $9,015 in attorney’s fees. On appeal, Abramson contends that the trial court erred in awarding attorney’s fees due to Eldridge’s noncompliance with Rule 54(e) of the Arkansas Rules of Civil Procedure. In addition, Abramson claims that the amount of the award was unreasonable. Because the appellant never raised these issues at trial, we do not address the merits of these claims on appeal.  It is well-settled law that for a trial court to have committed reversible error, timely and accurate objections must have been made so that the trial court was given the opportunity to correct the error. Holcombe v. Marts, 352 Ark. 201, 99 S.W.3d 401 (2003); John Cheeseman Trucking, Inc., v. Dougan, 313 Ark. 229, 853 S.W.2d 278 (1993); Gustafson v. State, 267 Ark. 830, 593 S.W.2d 187 (1980). Because there is no indication that these issues were raised below, we will not consider them for the first time on appeal. Affirmed. Brown and Imber, JJ., dissent.